DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Amendment
Claim Rejections - 35 USC § 101
The rejection of claim 14 under 35 U.S.C. 101 is withdrawn in view of its cancellation. 

Claim Rejections - 35 USC § 112
The rejection of claim 110 under 35 U.S.C. 112 is withdrawn in view of the amendment thereto. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a focusing lens configured downstream of 2D camera, and an aperture configured downstream of the 2D camera and upstream of the focusing lens” which is unclear. Fig. 1A shows the a focusing lens configured upstream of 2D camera, and an aperture configured upstream of the 2D camera and upstream of the focusing lens.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “focusing lens configured downstream of 2D camera, and an aperture configured downstream of the 2D camera and upstream of the focusing lens” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-12, 15, 17-19, 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040201846 to Mullani, in view of US 20170224270 to Stamnes.
Regarding Claim 1, Mullani discloses a system comprising; a sensor for measuring a skin parameter of skin (Fig. 9, dermoscopy epiluminescence device 12; ¶¶ [0056]-[0065]), the sensor comprising: at least three light sources configured to provide unpolarized light source light with optical axes under an angle relative to an optical axis of the sensor in a range of 10-80° (Fig. 9, lighting array 46 with approximately 45 degree axis relative to axis of lens 22 (not disclosed as polarized and having separate center polarizer 56 and ring polarizer 58); ¶¶ [0056]-[0065]), wherein the at least three light sources are spatially separated from one another (Fig. 9, lighting array 46; ¶¶ [0056]-[0065]), and one or more detectors located in a central position, surrounded by the plurality of light sources (Fig. 9, lens 22 in center of lighting array 46; ¶¶ [0056]-[0065]), at a distance from the at least three light sources, wherein the distance is in a range of 5-80 mm (Fig. 9, 25 mm lens 22 in center and lighting array 46 spaced approximately 10 mm from 25 mm lens 22 and approximately 20 mm from camera attachment point; ¶¶ [0056]-[0065]). 
Although Mullani discloses “attachment of a digital camera for capturing images“ at ¶¶ [0063]-[0065], Mullani does not explicitly disclose an analysis system configured to generate a corresponding skin sensor value for the skin based on a detector response of the one or more detectors at one or more wavelengths in a spectral range of 350-780 nm. Stamnes discloses an analysis system configured to generate a corresponding skin sensor value for the skin based on a detector response of the one or more detectors at one or more wavelengths in a spectral range of 350-780 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Mullani by providing an analysis system configured to generate a corresponding skin sensor value for the skin based on a detector response of the one or more detectors at one or more wavelengths in a spectral range of 350-780 nm as in Stamnes in order to provide for greater accuracy.
Regarding Claim 2, Stamnes discloses the analysis system is configured to generate the corresponding skin sensor value based on the detector response of the one or more detectors in a spectral range of 370-740 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]).
Regarding Claim 3, Stamnes discloses the analysis system is configured to generate the corresponding skin sensor value based on the detector response of the one or more detectors at one or more wavelengths in a spectral range of 370-420 nm, or at one or more wavelengths in a spectral range of 600-650 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]).
Regarding Claim 4, Mullani discloses the at least three light sources are configured to provide light source light only at one or more wavelengths in the spectral range of 370-420 nm, or at one or more wavelengths selected from in the spectral range of 600-650 nm (Fig. 9, lighting array 46 with LEDs of four colors comprising White, UV/Blue (405 nm), green/yellow (565 nm) and orange/red (630 nm); ¶¶ [0056]-[0065]).
Regarding Claim 6, Stamnes discloses the analysis system is configured to generate the corresponding skin sensor value based on the detector response of the one or more detectors in the an entire wavelength range of 350-780 nm excluding the wavelength ranges 440-620 nm and 640-740 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]).
Regarding Claim 7, Stamnes discloses the one or more detectors comprise at least two detectors respectively configured for detection of a part different parts of the spectral range of 350-780 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm) using at least one camera 307; ¶¶ [0033]-[0038], [0045]-[0046]).
Regarding Claim 8, Stamnes discloses the analysis system is configured to determine a type of skin for measuring the skin parameter (Figs. 1-4 and 6-8, different types/classes of tissue lesions; ¶¶ [0032]-[0054], [0095]-[0108], Table 1), and to select the one or more wavelengths for generating the corresponding skin sensor value based on the determined type of skin (Figs. 1-4 and 6-8, selection of expert sensing for different types/classes of tissue lesions; ¶¶ [0032]-[0054], [0095]-[0108], Table 1).
Regarding Claim 9, Mullani discloses the sensor further comprises a sensor opening downstream of the at least three light sources and downstream of the one or more detectors for propagation of the light source light out of the sensor and for entrance of reflected sensor light into the sensor (Fig. 9, lighting array 46 with LEDs and sidewalls 30 supporting glass faceplate 32; ¶¶ [0056]-[0065]).
Regarding Claim 10, Mullani discloses each of the one or more detectors has a field of view with an equivalent diameter at the sensor opening, wherein the sensor opening has an opening diameter, wherein a ratio between the equivalent diameter at the sensor opening and the opening diameter is in a range greater than or equal to 0.9 and less than or equal to 1.1, (Fig. 9, lighting array 46 with LEDs having field of view equal to diameter of lens 22, and sidewalls 30 supporting glass faceplate 32; ¶¶ [0056]-[0065]), and wherein the opening diameter is at maximum 15 mm (Claim 41}.
Regarding Claim 11, Mullani discloses the sensor further comprises a polarizer configured upstream of the one or more detectors and the one or more detectors are configured to detect polarized light, and wherein the polarizer comprises one or more of a segmented polarizer and a spatially varying polarizer (Fig. 9, center polarizer 56 and ring polarizer 58; ¶¶ [0013],[0065]-[0072])., and wherein the light sources are configured to provide white unpolarized white light source light (Fig. 9, lighting array 46 with LEDs of four colors comprising White, UV/Blue (405 nm), green/yellow (565 nm) and orange/red (630 nm); ¶¶ [0056]-[0065]).
Regarding Claim 12, Stamnes discloses the at least three light sources are configured to sequentially provide the light source light (Figs. 1-4 and 6-8, 30 images sequentially illuminated at 10 different wavelengths; ¶¶ [0033]-[0054], [0072]), and wherein the one or more detectors are configured to sequentially detect reflected light source light, and configured to generate corresponding detector signals(Figs. 1-4 and 6-8, 30 images sequentially recorded at 10 different wavelengths; ¶¶ [0033]-[0054], [0072]).
Regarding Claim 15, Mullani discloses the distance is in a range of 4-20 mm (Fig. 9, 25 mm lens 22 in center and lighting array 46 spaced approximately 10 mm from 25 mm lens 22 and approximately 20 mm from camera attachment point; ¶¶ [0056]-[0065]), and wherein the angle is in a range of 20-60°(Fig. 9, lighting array 46 with approximately 45 degree axis relative to axis of lens 22; ¶¶ [0056]-[0065]).
Regarding Claim 17, Stamnes discloses the analysis system is configured to generate the corresponding skin sensor value based on an average of respective detector signals provided by the one or more detectors (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model with averages of 30 images recorded at 10 different wavelengths; ¶¶ [0033]-[0054], [0065], [0077]-[0078], [0098]).
Regarding Claim 18, Mullani discloses the sensor has a sensor optical axis, and wherein the at least three light sources are configured symmetrically around the sensor optical axis (Fig. 9, lens 22 in center of lighting array 46; ¶¶ [0056]-[0065]).
Regarding Claim 19, Stamnes discloses the one or more detectors comprise at least two detectors having corresponding optical axes (Figs. 1-4 and 6-8, spectral radiometer map creation with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm) using at least one camera 307; ¶¶ [0033]-[0038], [0045]-[0046]), and Mullani discloses the optical axis of the sensor is parallel to optical axes of the at least two detectors (Fig. 9, attachment of a digital camera for capturing images“; ¶¶ [0028], [0058]).
Regarding Claim 20, Mullani discloses a system comprising: a sensor for measuring a skin parameter of skin (Fig. 9, dermoscopy epiluminescence device 12; ¶¶ [0056]-[0065]), the sensor comprising: a plurality of light sources configured to provide unpolarized light source light with optical axes under an angle relative to an optical axis of the sensor in a range of 10-80° (Fig. 9, lighting array 46 with approximately 45 degree axis relative to axis of lens 22 (not disclosed as polarized and having separate center polarizer 56 and ring polarizer 58); ¶¶ [0056]-[0065]), wherein the plurality of light sources are spatially separated from one another (Fig. 9, lighting array 46; ¶¶ [0056]-[0065]); and a detector located an equal distance from each light source of the plurality of light sources, and having an optical axis that coincides with the optical axis of the sensor (Fig. 9, lens 22 in center of lighting array 46; ¶¶ [0056]-[0065]), wherein the distance is in a range of 5-80 mm (Fig. 9, 25 mm lens 22 in center and lighting array 46 spaced approximately 10 mm from 25 mm lens 22 and approximately 20 mm from camera attachment point; ¶¶ [0056]-[0065]). 
Although Mullani discloses “attachment of a digital camera for capturing images“ at ¶¶ [0063]-[0065], Mullani does not explicitly disclose an analysis system configured to generate a corresponding skin sensor value for the skin based on a detector response of the one or more detectors at one or more wavelengths in a spectral range of 350-780 nm. Stamnes discloses an analysis system configured to generate a corresponding skin sensor value for the skin based on a detector response of the one or more detectors at one or more wavelengths in a spectral range of 350-780 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Mullani by providing an analysis system configured to generate a corresponding skin sensor value for the skin based on a detector response of the one or more detectors at one or more wavelengths in a spectral range of 350-780 nm as in Stamnes in order to provide for greater accuracy.
Regarding Claim 21, Mullani discloses the distance is in a range of 8-14 mm (Fig. 9, 25 mm lens 22 in center and lighting array 46 spaced approximately 10 mm from 25 mm lens 22 and approximately 20 mm from camera attachment point; ¶¶ [0056]-[0065])..
Regarding Claim 23, Mullani discloses a system comprising: a sensor for measuring a skin parameter of skin (Fig. 9, dermoscopy epiluminescence device 12; ¶¶ [0056]-[0065]), the sensor comprising: at least three light sources configured to provide unpolarized light source light with optical axes under an angle relative to an optical axis of the sensor in a range of 10-80° (Fig. 9, lighting array 46 with approximately 45 degree axis relative to axis of lens 22 (not disclosed as polarized and having separate center polarizer 56 and ring polarizer 58); ¶¶ [0056]-[0065]), wherein the at least three light sources are spatially separated from one another (Fig. 9, lighting array 46; ¶¶ [0056]-[0065]); and one or more detectors configured at a distance from the at least three light sources, wherein the distance is in a range of 5-80 mm (Fig. 9, 25 mm lens 22 in center and lighting array 46 spaced approximately 10 mm from 25 mm lens 22 and approximately 20 mm from camera attachment point; ¶¶ [0056]-[0065]). 
Although Mullani discloses “attachment of a digital camera for capturing images“ at ¶¶ [0063]-[0065], Mullani does not explicitly disclose an analysis system configured to determine a type of skin for measuring the skin parameter, to select one or more wavelengths in a spectral range of 350-780 nm based on the determined type of skin, and to generate a skin sensor value for the skin based on a detector response of the one or more detectors at the selected one or more wavelengths. Stamnes discloses an analysis system is configured to determine a type of skin for measuring the skin parameter (Figs. 1-4 and 6-8, different types/classes of tissue lesions; ¶¶ [0032]-[0054], [0095]-[0108], Table 1), to select one or more wavelengths in a spectral range of 350-780 nm based on the determined type of skin (Figs. 1-4 and 6-8, selection of expert sensing for different types/classes of tissue lesions; ¶¶ [0032]-[0054], [0095]-[0108], Table 1), and to generate a skin sensor value for the skin based on a detector response of the one or more detectors at the selected one or more wavelengths (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Mullani by providing an analysis system configured to determine a type of skin for measuring the skin parameter, to select one or more wavelengths in a spectral range of 350-780 nm based on the determined type of skin, and to generate a skin sensor value for the skin based on a detector response of the one or more detectors at the selected one or more wavelengths as in Stamnes in order to provide for greater accuracy.

Claim(s) 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Mullani in view of Stamnes as applied to claims 11 and 20, and further in view of US 20180184894 Su.
Regarding Claim 16, Mullani in view of Stamnes discloses the system according to claim 11, and Stamnes further discloses the one or more detectors comprise a 2D camera (Figs. 1-4 and 6-8, spectral radiometer map creation with 30 images recorded at 10 different wavelengths using at least one camera 307; ¶¶ [0033]-[0038], [0045]-[0046]), and wherein the sensor further comprises a focusing lens (Figs. 1-4 and 6-8, L1: Camera lens; L2: Correcting lens 1; L3: Correcting lens 2; ¶¶ [0033]-[0038], [0045]-[0046]).
However, Mullani in view of Stamnes are silent regarding an aperture configured upstream of the focusing lens, wherein the aperture has a diameter in a range of 0.1-0.8 mm. Su discloses an aperture configured upstream of the focusing lens, wherein the aperture has a diameter in a range of 0.1-0.8 mm (Figs. 2-3, camera module with sensor 213 and the first focusing lens or lenses 211 have aperture sizes between about 0.8 mm and 1.5 mm; ¶ [0074]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Mullani in view of Stamnes by providing an aperture configured upstream of the focusing lens, wherein the aperture has a diameter in a range of 0.1-0.8 mm as in Su in order to reduce optical aberrations.
Regarding Claim 22, Mullani in view of Stamnes discloses the system of claim 20, and Stamnes further discloses the detector comprises a 2D camera (Figs. 1-4 and 6-8, spectral radiometer map creation with 30 images recorded at 10 different wavelengths using at least one camera 307; ¶¶ [0033]-[0038], [0045]-[0046]), and wherein the sensor further comprises a focusing lens (Figs. 1-4 and 6-8, L1: Camera lens; L2: Correcting lens 1; L3: Correcting lens 2; ¶¶ [0033]-[0038], [0045]-[0046]). 
However, Mullani in view of Stamnes are silent regarding an aperture configured upstream of the focusing lens, wherein the aperture has a diameter in a range of 0.1-0.8 mm. Su discloses an aperture configured upstream of the focusing lens, wherein the aperture has a diameter in a range of 0.1-0.8 mm (Figs. 2-3, camera module with sensor 213 and the first focusing lens or lenses 211 have aperture sizes between about 0.8 mm and 1.5 mm; ¶ [0074]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Mullani in view of Stamnes by providing an aperture configured upstream of the focusing lens, wherein the aperture has a diameter in a range of 0.1-0.8 mm as in Su in order to reduce optical aberrations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-12 and 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852